Citation Nr: 0614033	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1959 to April 1965 and from January 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in March 2001 and February 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have engaged in actual combat 
with the enemy.

3.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim to reopen was received in 1999 and the 
appeal arose from a rating action in June 1999 prior to 
passage of the VCAA.  Following the enactment of that law, 
the appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in April 2001 
and June 2005.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Because of the decision in this case, any 
failure of VA to notify the veteran of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, during an April 1999 fee basis VA psychiatric 
examination, the veteran related that he had PTSD due to 
stressors he experienced in Vietnam during Air Force service 
including having to weld broken aluminum coffins (some of 
which contained remains of dead soldiers in body bags which 
he had to remove), helping to stack and load wooden coffins 
which contained remains of dead soldiers, being at an open-
air movie at his base when it was attacked by the enemy with 
automatic weapons, and being exposed to mortar attacks on his 
base with shelling every night.  He stated he was unsure of 
the month when he experienced these traumatic events in 
Vietnam, but suggested it may have been in October 1966.  

Service personnel records show that he was stationed in 
Vietnam from October 1966 to June 1967.  His organization was 
the 14 Field Maintenance Squadron (FMS) at Nha Trang Air 
Force Base and his duty assignment was metal processing 
specialist/welder.  Records include no combat decorations or 
other evidence of combat.  VA examination and treatment 
reports include diagnoses of PTSD, apparently based upon the 
veteran's report of stressors in Vietnam.  

In correspondence dated in April 2001 the U.S. Armed Services 
Center for Research of Unit records (presently known as the 
U.S. Army and Joint Services Records Research Center 
(hereinafter "JSRRC")) noted, in essence, that additional 
information within a 60 day period of time was required for 
an effective attempt to verify the veteran's stressors.  The 
RO notified the veteran of this additional information 
requirement by correspondence dated in August 2001.  There is 
no evidence of any subsequent response.  In an October 2005 
report the JSRRC stated they were unable to document that the 
veteran had stacked wooden coffins after an enemy attack, but 
that research revealed a November 26, 1967, mortar attack at 
Nha Trang Air Base in which seven Air Force members were 
wounded.  This occurred well after the veteran completed his 
tour in Vietnam.

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  The record shows the veteran 
failed to respond to a specific request for additional 
details as to his specific stressors.  The service department 
was unable to verify the veteran's claimed stressor events 
and the only documented evidence of a mortar attack on his 
base occurred several months after he was transferred out of 
Vietnam.  There is no credible supporting evidence 
demonstrating an actual encounter with the enemy and the 
Board finds the veteran is not a combat veteran for VA 
compensation purposes.  

Although VA examination and treatment reports provide 
diagnoses of PTSD related to experiences in Vietnam, no 
specific event as identified or described by the veteran has 
been verified by credible supporting evidence.  The Court has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  As the veteran has failed to 
respond to requests for additional information, the Board 
finds further development would be futile and that 
entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


